Electronically FILED by Superior Court of California, County of Los Angeles on 07/13/2021 10:19 AM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Perez,Deputy Clerk
                   Case 2:21-cv-07157-FMO-KS Document 1-1 Filed 09/07/21 Page 1 of 11 Page ID #:12
                                                   21STCV25646
                                        Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Elaine Lu




                          1     Alex Farzan (SBN 312771)
                                THE LAW OFFICE OF ALEX FARZAN
                          2     10866 Wilshire Blvd., Suite 400
                                Los Angeles, CA 90024
                          3     Telephone: (424) 325-3112
                                Email: alex@farzanlaw.com
                          4
                                Attorney for Plaintiff,
                          5
                                LIAT MESHULAM
                          6

                          7
                                                           SUPERIOR COURT OF THE STATE OF CALIFORNIA
                          8                                             FOR THE COUNTY OF LOS ANGELES
                          9
                                                                                                         Case No.
                        10      LIAT MESHULAM,

                                Plaintiff,                                                               UNLIMITED CIVIL CASE
                        11

                        12      vs.                                                                      PLAINTIFF’S COMPLAINT FOR:

                        13      BOB’S DISCOUNT FURNITURE, LLC,                                                1. AGE DISCRIMINATION (Cal. FEHA;
                                and DOES 1 to 10,                                                                Govt. Code §12900, et seq.)
                        14
                                Defendants.                                                                   2. WRONGFUL TERMINATION IN
                        15                                                                                       VIOLATION OF PUBLIC POLICY

                        16                                                                                    3. DISPARATE IMPACT AGE
                                                                                                                 DISCRIMINATION IN VIOLATION
                        17                                                                                       OF FEHA

                        18                                                                               [Demand for Jury Trial]
                        19
                        20                                                                 INTRODUCTION

                        21                  1.         This action arises out of Defendant BOB’S DISCOUNT FURNITURE LLC’s

                        22      wrongful termination of Plaintiff LIAT MESHULAM’s employment as a Part Time Sales

                        23      Associate under the pretext of a company-wide Reduction in Force policy during the COVID-19

                        24      pandemic. Liat, 64, suffered from age discrimination when she was laid off under the guise of a

                        25      “Reduction in Force” policy and then replaced by younger employees with similar or inferior

                        26      job performance skills and qualifications.

                        27      ///

                        28      ///

                                                                                                          1
                                                                                       PLAINTIFF’S COMPLAINT
Case 2:21-cv-07157-FMO-KS Document 1-1 Filed 09/07/21 Page 2 of 11 Page ID #:13




   1                                             THE PARTIES
   2            2.    Plaintiff LIAT MESHULAM (“Plaintiff” or “Liat”) is a 64-year-old resident of
   3   Los Angeles County.
   4            3.    Defendant BOB’S DISCOUNT FURNITURE, LLC (“BOB’S”) is a
   5   Massachusetts Limited Liability Company registered to do business in the State of California.
   6   BOB’S is a well-known seller of furniture and mattresses with over 100 stores nationwide.
   7   BOB’S employs more than 20 regular employees operating within the State of California and
   8   Los Angeles.
   9            4.    The true names and capacities, whether individual, corporate, associate, or
  10   otherwise of Defendants sued herein as DOES 1 to 10, inclusive, are currently unknown to
  11   Plaintiff, who therefore sues Defendants by such fictious names under Code of Civil Procedure
  12   § 474. Plaintiff is informed and believes, and based thereon alleges, that each of the Defendants
  13   designated herein as a DOE is legally responsible in some manner for the unlawful acts referred
  14   to herein. Plaintiff will seek leave of court to amend this Complaint to reflect the true names and
  15   capacities of the Defendants designated hereinafter as DOES when such identities become
  16   known.
  17            5.    Plaintiff is informed and believes, and based thereon alleges, that each Defendant
  18   acted in all respects pertinent to this action as the agent of the other Defendants, carried out a
  19   joint scheme, business plan or policy in all respects pertinent hereto, and the acts of each
  20   Defendant are legally attribute to the other Defendants. Furthermore, Defendants in all respects
  21   acted as the employer and/or joint employer of Plaintiff.
  22                                    JURISDICTION AND VENUE
  23            6.    Jurisdiction is proper in this court because the acts, occurrences, and statutory
  24   violations which form the basis of this action all occurred in Los Angeles County, California.
  25            7.    Plaintiff is over the age of 40 and accordingly a member of a protected class
  26   pursuant to the FEHA.
  27

  28

                                                         2
                                            PLAINTIFF’S COMPLAINT
Case 2:21-cv-07157-FMO-KS Document 1-1 Filed 09/07/21 Page 3 of 11 Page ID #:14




   1           8.     On December 14, 2020, Plaintiff filed charges with the EEOC related to the instant
   2   claims. She also obtained a right to sue from the DFEH regarding her discharge. Therefore, all
   3   requisite administrative remedies have been exhausted prior to bringing this action.
   4                                     FACTUAL ALLEGATIONS
   5           9.     On September 3, 2019, Liat was hired as a Part Time Sales Associate at BOB’S’
   6   retail store located in West Hills, California.
   7           10.    Throughout the course of her employment, Plaintiff performed exceedingly well.
   8   Within only months of starting her job, her performance was at or above the average level of
   9   performance of other sales associates at her store location. Liat enjoyed working for BOB’S
  10   and was grateful to be employed.
  11           11.    On March 23, 2020, in response to the COVID-19 pandemic, BOB’S temporarily
  12   closed the West Hills store and placed Plaintiff on furlough until further notice (the “Furlough
  13   Period”). In a letter explaining the same, BOB’S stated, “It is our intention to reopen and recall
  14   employees, if and when circumstances allow.” (Emphasis added.). During the Furlough Period,
  15   Liat and other similarly situated employees were on an unpaid leave of absence.
  16           12.    In or around June 2020, BOB’S reopened the West Hills store and allowed some
  17   employees who were younger than Liat to return from furlough. However, Plaintiff, unlike her
  18   younger coworkers, was never asked to return. BOB’S allowed sales associates who were
  19   younger than Liat and whose job performance was equal to or less than that of Liat’s to return to
  20   work while Liat remained on furlough.
  21           13.    On or around July 2020, Plaintiff’s manager, Mark LNU, verbally explained to
  22   Liat that she would be laid off as a result of declining business conditions following COVID-19.
  23           14.    On July 29, 2020, BOB’S Human Resources department sent a letter to Liat
  24   informing her that “due to a reduction in workforce across the organization,” her last day of
  25   employment was August 7, 2020.
  26           15.    Plaintiff is informed and believes that two other Sales Associates at BOB’S West
  27   Hills location who were in their 60s were laid off as well under the same “reduction in force”
  28   pretext.

                                                         3
                                             PLAINTIFF’S COMPLAINT
Case 2:21-cv-07157-FMO-KS Document 1-1 Filed 09/07/21 Page 4 of 11 Page ID #:15




   1          16.     Shockingly, as soon as August 27, 2020, Liat became aware that BOB’S had
   2   posted job opportunities seeking new employees for her former position at the same store
   3   location. This was a clear indication that BOB’S did not lay her off due to her performance or a
   4   reduction in force. Moreover, it showed that BOB’S representations that they would recall
   5   employees and would offer her reemployment in the future were lies.
   6          17.     Plaintiff is informed and believes, and on that basis alleges that BOB’S selected
   7   Plaintiff for termination in the reduction in force on the basis of her age. Plaintiff alleges, on
   8   information and belief, that BOB’S retained employees younger than Plaintiff, whose job
   9   performance was equal to, if not less than Liat’s, who were not in Plaintiff’s protected class.
  10          18.     Plaintiff is further informed and believes, and thereon alleges, that the Defendant
  11   has, in fact, hired new salespersons significantly younger than Liat, without recalling Plaintiff or
  12   others in her protected class. In sum, the claim of business necessity, a lack of resources,
  13   uncertainty, etc. were all a pretext to cover up invidious discrimination.
  14          19.     From the period beginning June 2020, Liat became apprehensive about her future
  15   at BOB’S and suffered emotional distress and mental anguish about the way she was being
  16   treated and fear of losing her job.
  17          20.     Ever since she was terminated, Plaintiff has suffered deeply from embarrassment,
  18   emotional distress, humiliation, and mental pain and suffering.
  19          21.     Plaintiff has persistently sought new employment opportunities but has yet to
  20   receive any suitable job offers to date.
  21          22.     On December 14, 2020, Plaintiff filed a charge of discrimination with the EEOC,
  22   alleging employment discrimination by BOB’S due to her age. On June 14, 2021, Plaintiff
  23   received a “right to sue” letter from the California Department of Fair Employment and Housing
  24   for the same claims giving rise to this action. Accordingly, Plaintiff has exhausted all
  25   administrative remedies required to bringing this lawsuit.
  26   ///
  27   ///
  28   ///

                                                          4
                                             PLAINTIFF’S COMPLAINT
Case 2:21-cv-07157-FMO-KS Document 1-1 Filed 09/07/21 Page 5 of 11 Page ID #:16




   1                                     FIRST CAUSE OF ACTION
   2                                       AGE DISCRIMINATION
   3    (CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT; GOVT. CODE § 12900-
   4                                                  12996)
   5                                       (Against All Defendants)
   6            23.   Plaintiff incorporates by this reference each and all of the allegations contained
   7   in the preceding paragraphs as if fully set forth herein.
   8            24.   BOB’S intentionally terminated Plaintiff, because of her age, and replaced her
   9   with a substantially younger employee(s) with equal or inferior qualifications. The termination
  10   occurred despite Plaintiff being qualified for the job and performing satisfactorily.
  11            25.   BOB’S further discriminated against Plaintiff by refusing to have her return to
  12   work during the furlough period while other younger sales associates were given the opportunity
  13   to return to work. This deprived Liat of the ability to earn a wage, improve her job performance,
  14   be promoted, and enjoy doing the job she loved.
  15            26.   The conduct of the Defendant was undertaken with malice, oppression, and fraud
  16   thereby entitling Plaintiff to an award of punitive damages. Plaintiff is informed and believes
  17   that such actions were undertaken by managing agents or authorized, approved, and ratified by
  18   managing agents of the Defendant.
  19            27.   As a direct and proximate result of BOB’S discrimination, Plaintiff has suffered
  20   damages including, but not limited to, back pay, front pay, lost benefits, damage to her
  21   professional reputation, emotional distress, and other general and special damages according to
  22   proof.
  23                                   SECOND CAUSE OF ACTION
  24              WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
  25                                       (Against All Defendants)
  26            28.   Plaintiff incorporates by this reference each and all of the allegations contained
  27   in the preceding paragraphs as if fully set forth herein.
  28

                                                         5
                                            PLAINTIFF’S COMPLAINT
Case 2:21-cv-07157-FMO-KS Document 1-1 Filed 09/07/21 Page 6 of 11 Page ID #:17




   1            29.   Defendant wrongfully terminated the employment of Plaintiff in violation of
   2   fundamental public policies prohibiting age discrimination of employment as embodied in the
   3   Constitution of the State of California and at California Government Code § 12940, et seq., and
   4   in the ADEA.
   5            30.   It is against public policy in California to terminate employees based upon age.
   6   California Unemployment Insurance Code section 2070 states: “It is the public policy of the
   7   State of California that manpower should be used to its fullest extent. This statement of policy
   8   compels the further conclusion that human beings seeking employment, or retention thereof,
   9   should be judged fairly and without resort to rigid and unsound rules that operate to disqualify
  10   significant portions of the population from gainful and useful employment. Accordingly, use by
  11   employers, employment agencies, and labor organizations of arbitrary and unreasonable rules
  12   which bar or terminate employment on the ground of age offend the public policy of this State.”
  13            31.   Plaintiff alleges that she was the subject of disparate treatment due to her age.
  14            32.   Plaintiff alleges that the layoff resulted in a disparate impact on her protected
  15   class.
  16            33.   As a direct and legal result of the conduct of Defendant, their agents, and their
  17   employees, each Plaintiff has suffered, and will suffer damages of lost wages and benefits, past
  18   and future, according to proof; and general damages for pain and suffering. Plaintiffs claim such
  19   amounts as damages together with pre-judgment interest pursuant to California Civil Code
  20   Section 3287 and/or any other provision of law providing for pre-judgment interest.
  21            34.   The conduct of the Defendant was undertaken with malice, oppression, and fraud
  22   thereby entitling Plaintiff to an award of punitive damages. Plaintiff is informed and believes
  23   that such actions were undertaken by managing agents or authorized, approved, and ratified by
  24   managing agents of the Defendant.
  25   ///
  26   ///
  27   ///
  28   ///

                                                        6
                                           PLAINTIFF’S COMPLAINT
Case 2:21-cv-07157-FMO-KS Document 1-1 Filed 09/07/21 Page 7 of 11 Page ID #:18




   1                                     THIRD CAUSE OF ACTION
   2         DISPARATE IMPACT AGE DISCRIMINATION IN VIOLATION OF FEHA
   3                                        (Against All Defendants)
   4           35.     Plaintiff incorporates by this reference each and all of the allegations contained
   5   in the preceding paragraphs as if fully set forth herein.
   6           36.     At all times relevant to this complaint, Government Code § 12900 et seq., and its
   7   implementing regulations were in full force and effect.
   8           37.     A disparate impact theory of proof may be used in claims of age discrimination
   9   under Gov’t. Code § 12941.
  10           38.     Defendant claims that they used a performance formula in selecting which
  11   employees to terminate. Defendant’s facially neutral policies and practices in implementing the
  12   reduction in force disproportionately led to the discipline and termination of older employees in
  13   violation of the law.
  14           39.     Defendant’s wrongful conduct has caused Plaintiff to suffer and continues to
  15   suffer injury, including, but not limited to, loss of income and benefits, severe emotional
  16   distress, and other damages in an amount according to proof at the time of trial.
  17           40.     In doing the acts herein alleged, Defendant acted with oppression, fraud, malice,
  18   and in reckless or in willful disregard of Plaintiff’s rights and Plaintiff is therefore entitled to
  19   punitive damages in an amount according to proof at the time of trial.
  20   ///
  21   ///
  22   ///
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///

                                                          7
                                             PLAINTIFF’S COMPLAINT
Case 2:21-cv-07157-FMO-KS Document 1-1 Filed 09/07/21 Page 8 of 11 Page ID #:19




   1                                       PRAYER FOR RELIEF
   2           WHEREFORE, Plaintiff prays for a judgment against Defendant Bob’s Discount
   3   Furniture, LLC on all causes of action as follows:
   4           1. Declare the Defendant’s conduct to be in violation of her rights;
   5           2. Enjoin the Defendant from engaging in such conduct;
   6           3. For compensatory, general and special damages against Defendant, in an amount to be
   7   proven at trial;
   8           4. For statutory damages;
   9           5. For punitive and exemplary damages, where authorized by Federal or State law in an
  10   amount appropriate to punish and deter;
  11           6. For an award of costs;
  12           7. For costs and reasonable attorney's fees as authorized by statute or law;
  13           8. For an award of pre-judgment interest on the said sum at the rate of 10% per annum
  14   from August 7, 2020 to the date of judgment herein;
  15           9. For an award of post-judgment interest for the maximum amount allowed by law;
  16           10. For such other relief, including injunctive and/or declaratory relief as the Court may
  17   deem proper; and
  18           11. For any and all other relief the Court deems just and proper.
  19
  20    Dated: July 13, 2021                          THE LAW OFFICE OF ALEX FARZAN
  21

  22
                                                      By: ____________________________________
  23
                                                          Alex Farzan, Esq.
  24                                                      Attorney for Plaintiff

  25

  26

  27

  28

                                                        8
                                            PLAINTIFF’S COMPLAINT
Case 2:21-cv-07157-FMO-KS Document 1-1 Filed 09/07/21 Page 9 of 11 Page ID #:20




   1                                  REQUEST FOR JURY TRIAL
   2         Plaintiff demands a jury to try all claims triable by a jury.
   3

   4   Dated: July 13, 2021                          THE LAW OFFICE OF ALEX FARZAN
   5

   6
                                                     By: ____________________________________
   7
                                                         Alex Farzan, Esq.
   8                                                     Attorney for Plaintiff

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                        9
                                           PLAINTIFF’S COMPLAINT
Electronically FILED by Superior Court of California, County of Los Angeles on 07/13/2021 10:19 AM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Perez,Deputy Clerk
                  Case 2:21-cv-07157-FMO-KS Document 1-1 Filed 09/07/21 Page 10 of 11 Page ID #:21
                                                  21STCV25646



                                                                                                                                                                         SU M-100
                                                            SUMMONS                                                                                FOR COURT USE ONLY
                                                                                                                                               (SOLO PARA USO DE LA CORTE)
                                                   (CITACION JUDICIAL)
                NOTICE TO DEFENDANT:
                (AV/SO AL DEMANDADO):
               BOB'S DISCOUNT FURNITURE, LLC and DOES 1 to 10

               YOU ARE BEING SUED BY PLAINTIFF:
               (LO ESTA DEMANDANDO EL DEMANDANTE):
               LIAT MESHULAM
                 NOTI CE! You have bBen sued. The court may decide against you without your being heard unless you respond within 30 days. Read fhe information
                 below.
                   You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
                served on the plaintiff. A letter or phone call will not protect you . Your written response must be in proper legal form if you want the court to hear your
                case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
                Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you . If you cannot pay the filing fee, ask the
                court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
                be taken without further warning from the court .
                   There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
                referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
                these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia .org), the California Courts Online Self-Help Center
                (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
                costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
                ;AV/SO! Lohan demandado. Si no responde dentro de 30 dias, la corte puede decidir en su contra sin escuchar su version. Lea la informaci6n a
                continuaci6n.
                   Tiene 30 DIAS DE CALENDAR/0 despues de que le entreguen esta citaci6n y papeles /egales para presentar una respuesta por escrito en esta
                corte y hacer que se entregue una copia al demandante. Una carta o una 1/amada telef6nica no lo protegen. Su respuesta por escrito tiene que estar
                en formato legal correcto si desea que procesen su caso en la corte. Es posib/e que haya un formulario que usted pueda usar para su respuesta.
                Puede encontrar estos formularios de la corte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
                biblioteca de /eyes de su condado o en la corte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte que
                le de un formulario de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podra
                quitar su sue/do, dinero y bienes sin mas advertencia.
                   Hay otros requisitos lega/es. Es recomendable que /lame a un abogado inmediatamente. Si no conoce a un abogado, puede 1/amar a un servicio de
                remisi6n a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios /ega/es gratuitos de un
                programa de servicios lega/es sin fines de /ucro. Puede encontrar estos grupos sin fines de /ucro en el sitio web de California Legal Services,
                (www.lawhelpcalifornia .org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en contacto con la corte o el
                co/egio de abogados locales. A VISO: Por fey, la corte tiene derecho a reclamar las cuotas y /os costos exentos por imponer un gravamen sobre
                cualquier recuperaci6n de $10,000 6 mas de valor recibida mediante un acuerdo o una concesi6n de arbitraje en un caso de derecho civil. Tiene que
                pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
               The name and address of the court is:
               IE/ nombr.e v direcci6n.rJe la corte esl'. .
                                                                                                                            I CASE NUMBER: (Numero de/ Caso):
               t.:os Angeles Superior Gourt, Lentra1'01stnct
               111 North Hill St. Los Angeles, CA 90012
               The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombre, la direcci6n y el numero
               de telefono def abogado def demandante, o def demandante que no tiene abogado, es):
               Alex Farzan (SBN 312771) The Law Office of Alex Farzan, 10866 Wilshire Blvd., Suite 400, Los Angeles, CA 90024 (424) 325-3112
               DATE:                                                                        Clerk, by                                                                    , Deputy
               (Fecha)                                                                      (Secretario)                                                                 (Adjunto)
               (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
               (Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010)).
                                                 NOTICE TO THE PERSON SERVED: You are served
                [SEALI
                                                       1.   D      as an individual defendant.
                                                       2.   D      as the person sued under the fictitious name of (specify) :

                                                       3.   D      on behalf of (specify):
                                                            under:   D    CCP 416.10 (corporation)                              D       CCP 416.60 (minor)
                                                                     D    CCP 416.20 (defunct corporation)                      D       CCP 416 .70 (conservatee)
                                                                     D    CCP 416.40 (association or partnership)               D       CCP 416.90 (authorized person)
                                                                     D    other (specify):
                                                       4.   D      by personal delivery on (date) :                                                                          Pa e 1 of 1
              Form Adopted for Mandatory Use
              Judicial Council of California
                                                                                         SUMMONS                                                   Code of Civil Procedure§§ 412 20, 465
                                                                                                                                                                       www.courls.ca.gov
              SUM-100 [Rev July 1, 2009]


              Jrivacy, please press the Clear This Form button after yt
                                                                                     Print this form       11Save this form                                I Clear this form ~
Electronically FILED by Superior Court of California, County of Los Angeles on 07/13/2021 10:19 AM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Perez,Deputy Clerk
                   Case 2:21-cv-07157-FMO-KS Document 1-1 Filed 09/07/21 Page 11 of 11 Page ID #:22
                                                   21STCV25646
                                                                                                                                                                                             CM-010
               ATTORNEY OR PARTY WITHOUT ATTORNEY (Nsme,             Slate Bar number, and address):
                                                                                                                                                         FOR COURT USE ONLY
               Alex Farzan .(312771)
               The Law Office of A lex Farzan 10866 Wilshire Blvd., Suite 400
               Los Angeles, CA 90024
                     TELEPHONE NO.:                              FAX NO. (Optional):

                   ATTORNEY FOR (Name): LIAT MESHULAM
               SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
                STREET ADDRESS:111 North Hill St.
                MAILING ADDRESS:
               cITY AND zIP coDE:Los Angeles , 90012
                   BRANCH NAME:Central District
               CASE NAME:
               LIAT MESHULAM v. BOB'S DISCOUNT FURNITURE, LLC, et al.
                        CIVIL CASE COVER SHEET                                          Complex Case Designation                       CASE NUMBER:
              [K]       Unlimited                 D        Limited         CJ Counter                    Joinder CJ
                        (Amount                            (Amount
                                                                          Filed with first appearance by defendant JUDGE:
                        demanded                           demanded is
                                                                              (Cal. Rules of Court, rule 3.402)     DEPT.:
                        exceeds $25,000)                   $25,000)
                                                            Items 1-6 below must be completed (see instructions on page 2) .
               1. Check one box below for the case type that best describes this case:
                   Auto Tort                                                      Contract                                         Provisionally Complex Civil Litigation
                   CJ       Auto (22)                                             CJ       Breach of contract/warranty (06)        (Cal. Rules of Court, rules 3.400-3.403)
                   CJ       Uninsured motorist (46)                               D        Rule 3.740 collections (09)             D      Antitrust/Trade regulation (03)
                   Other Pl/PD/WO (Personal Injury/Property                       c::::J   Other collections (09)                  D      Construction defect (10)
                   Damage/Wrongful Death) Tort                                    D        Insurance coverage (18)                 D      Mass tort (40)
                   D        Asbestos (04)                                         D        Other contract (37)
                                                                                                                                   CJ     Securities litigation (28)
                   D        Product liability (24)
                                                                                  Real Property                                    D      Environmentalrroxic tort (30)
                   CJ       Medical malpractice (45)                              CJ       Eminent domain/Inverse                  D      Insurance coverage claims arising from the
                                                                                                                                          above listed provisionally complex case
                   D      Other PI/PD/WD (23)                                              condemnation (14)
                                                                                                                                          types (41)
                   Non-Pl/PD/WO (Other) Tort                                      D        Wrongful eviction (33)                  Enforcement of Judgment
                   CJ       Business tort/unfair business practice (07)           D        Other real property (26)                CJ     Enforcement of judgment (20)
                   D        Civil rights (08)                           Unlawful Detainer
                                                                                                                                   Miscellaneous Civil Complaint
                   D        Defamation (13)                                       D
                                                                             Commercial (31)
                                                                                                                                   CJ     RIC0(27)
                   D        Fraud(16)                                             D        Residential (32)
                                                                                                                                   CJ     Other complaint (not specified above) (42)
                   CJ       Intellectual property (19)                            D        Drugs(38)
                                                                                                                                   Miscellaneous Civil Petition
                   D        Professional negligence (25)                          Judicial Review
                   CJ     Other non-Pl/PD/WO tort (35)                            D        Asset forfeiture (05)
                                                                                                                                   CJ     Partnership and corporate governance (21)

                   Employment                                                     D        Petition re: arbitration award (11)     D      Other petition (not specified above) (43)
                   [K]    Wrongful termination (36)                               D        Writ of mandate (02)
                   [K]    Other employment (15)                                   D        Other judicial review (39)
              2.    This case D       is    0 is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
                   factors requiring exceptional judicial management:
                   a.   D       Large number of separately represented parties                          d.    CJ     Large number of witnesses
                   b.   D       Extensive motion practice raising difficult or novel                    e.    D      Coordination with related actions pending in one or more
                                issues that will be time-consuming to resolve                                        courts in other counties, states, or countries, or in a federal
                   c.   CJ      Substantial amount of documentary evidence                                           court
                                                                              f.                          CJ         Substantial postjudgment judicial supervision
              3.    Remedies sought (check all that apply): a. CK] monetary b.                           CJ        nonmonetary; declaratory or injunctive relief c.                D
                                                                                                                                                                             punitive
              4.    Number of causes of action (specify): THREE (3)
              5.    This case     CJ      is         [X]    is not        a class action suit.
              6 . If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
              Date: July 13, 2021
              Alex Farzan
                                               PE OR PRINT NAME)                                                                                              RTY OR ATTORNEY FOR PARTY)
                                                                                                              CE
                • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
                  under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                  in sanctions.
               • File this cover sheet in addition to any cover sheet required by local court rule.
               • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                  other parties to the action or proceeding.
               • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                           Page 1 ofZ
             Form Adopled for Mandalory Use                                                                                                 Cal. Rules of Court, rules 2.30, 3.220. 3.400---'3.403, 3. 740;
             Judicial Council of California                                         CIVIL CASE COVER SHEET                                          Cal. Standards of Judicial AdministraUon, std. 3.10
             CM-010 [Rev. July 1, 2007]                                                                                                                                              www.courls.es.gav
